--------------------------------------------------------------------------------

EXHIBIT 10.4

CONSULTANT AGREEMENT

This Consultant Agreement (the "Agreement") is made and entered into effective
as of the 06th day of February, 2007 (the "Effective Date"), between MOBILEMAIL
(US) INC, a Nevada corporation, (the "Company") and GARY FLINT (the
“Consultant”).

WHEREAS:

A.             The Company is engaged in the business of providing Mobile
content and SMS messaging services

B.             The Company desires to retain the Consultant to provide
consultant services to the Company on the terms and subject to the conditions of
this Agreement.

C.             The Consultant has agreed to provide consultant services to the
Company on the terms and subject to the conditions of this Agreement.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1.             DEFINITIONS

1.1           The following terms used in this Agreement shall have the meaning
specified below unless the context clearly indicates the contrary:

  (a)

"Consultant Fee" shall mean the consultant fee payable to the Consultant at the
rate set forth in Section 5.1;

        (b)

"Board" shall mean the Board of Directors of the Company;

        (c)

"Term" shall mean the term of this Agreement beginning on the Effective Date and
ending on the close of business on the effective date of the termination of this
Agreement.

2.             ENGAGEMENT AS A CONSULTANT

2.1           The Company hereby engages the Consultant as a consultant to
provide the services of the Consultant in accordance with the terms and
conditions of this Agreement and the Consultant hereby accepts such engagement.

3.             TERM OF THIS AGREEMENT

3.1           The term of this Agreement shall become effective and begin as of
the Effective Date, and shall continue until the close of business on 05th
February, 2008, unless this Agreement is earlier terminated in accordance with
the terms of this Agreement.

4.             CONSULTANT SERVICES

4.1           The Consultant agrees to perform the following services and
undertake the following responsibilities and duties to the Company to be
provided by the Consultant to the Company as consulting services (the
"Consulting Services"):

--------------------------------------------------------------------------------

2

  (a)

Director of Business Development

        (b)

reporting to the President of Company;

        (c)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by the President of the Company, provided
such duties are within the scope of the Company’s business and services to be
provided by the Consultant.

4.2           The Consultant shall devote approximately 50% of his or her full
time, attention and energies to the business affairs of the Company as may be
reasonably necessary for the provision of the Consulting Services, provided,
however, the Consultant may engage in reasonable investment and other personal
activities that do not interfere with the Consultant's obligations hereunder.

4.3           In providing the Consulting Services, the Consultant will:

  (a)

comply with all applicable federal, state, local and foreign statutes, laws and
regulations;

        (b)

not make any misrepresentation or omit to state any material fact that will
result in a misrepresentation regarding the business of the Company; and

        (c)

not disclose, release or publish any information regarding the Company without
the prior written consent of the Company.

4.4           The Consultant will at all times be an independent contractor and
the Consultant will not be deemed to be an employee of the Company.

4.5           The Consulting Services provided under this Agreement shall not
include:

  (a)

services in connection with the offer or sale of securities in a capital-raising
transaction;

        (b)

services that directly or indirectly promote or maintain a market for the
securities of the Corporation including without limitation the dissemination of
information that reasonably may be expected to sustain or raise or otherwise
influence the price of the securities;

        (c)

services providing investor relations or shareholder communications;

        (d)

consultation in connection with financing that involves any issuance of the
Company’s securities, whether equity or debt.

5.             CONSULTANT FEE

5.1           During the term of this Agreement and in consideration for the
provision of the Consulting Services, the Company will:

  (a)

pay the Consultant a consultant fee equal EUR 50 per hour (the "Consultant
Fee"); and


--------------------------------------------------------------------------------

3

The Consultant Fee will be paid on the fifteenth day of the month following the
month during which the Consulting Services have been provided by the Consultant.

6.             STOCK OPTIONS

6.1           The Consultant may be granted, subject to the approval of the
Company’s board of directors, stock options to purchase shares of the Company’s
common stock in such amounts and at such times as the Board of Directors of the
Company, in their absolute discretion, may from time to time determine. Such
options will be in an amount and of a nature similar to those granted by the
Company to other directors and senior officers of the Company, with adjustment
for the merit and performance of the Consultant. All Stock Options will be
subject to the terms and conditions of the Company’s Stock Option Plan, a copy
of which has been delivered to the Consultant. The Consultant acknowledges and
agrees that (i) the Consultant will only sell any shares issued by the Company
on exercise of any Stock Options in accordance with all applicable securities
laws, including the Securities Act of 1933; and (ii) the shares issued upon
exercise of any Stock Options may be subject to restrictions on resale imposed
by applicable securities law; and (iii) the Company may legend all stock
certificates representing the shares issued upon exercise of any Stock Options
with applicable resale restrictions, as reasonably advised by the Company’s
legal counsel; (iv) the Consultant has received and reviewed a copy of the Stock
Option Plan.

7.             REIMBURSEMENT OF EXPENSES

7.1           The Company will pay to the Consultant, in addition to the
Consultant Fee, the reasonable travel and promotional expenses and other
specific expenses incurred by the Consultant in provision of the Consulting
Services, provided the Consultant has obtained the prior written approval of the
Company.

8.             TERMINATION

8.1           The Company may terminate this Agreement at any time upon the
occurrence of any of the following events of default (each an “Event of
Default”):

  (a)

the Consultant’s commission of an act of fraud, theft or embezzlement or other
similar willful misconduct;

        (b)

the neglect or breach by the Consultant of his or her material obligations or
agreements under this Agreement; or

        (c)

the Consultant’s refusal to follow lawful directives of the Board,

provided that notice of the Event of Default has been delivered to the
Consultant and provided the Consultant has failed to remedy the default within
thirty days of the date of delivery of notice of the Event of Default.

8.2           The Company may at its option terminate this Agreement in the
absence of an Event of Default by delivering notice of termination to the
Consultant and paying to the Consultant an amount equal to 30 hours of the
Consultant Fee in a lump sum as full and final payment of all amount payable
under this Agreement, including damages for wrongful termination.

8.3           The Consultant may terminate this Agreement at any time in the
event of any breach of any material term of this Agreement by the Company,
provided that written notice of default has been delivered to the Company and
the Company has failed to remedy the default within thirty days of the date of
delivery of notice of default.

--------------------------------------------------------------------------------

4

8.4           On termination of this Agreement for any reason, all rights and
obligations of each party that are expressly stated to survive termination or
continue after termination will survive termination and continue in full force
and effect as contemplated in this Agreement.

9.             PROPRIETARY INFORMATION AND DEVELOPMENTS

9.1           The Consultant will not at any time, whether during or after the
termination of this Agreement for any reason, reveal to any person or entity any
of the trade secrets or confidential information concerning the organization,
business or finances of the Company or of any third party which the Company is
under an obligation to keep confidential, except as may be required in the
ordinary course of performing the Consultant Services to the Company, and the
Consultant shall keep secret such trade secrets and confidential information and
shall not use or attempt to use any such secrets or information in any manner
which is designed to injure or cause loss to the Company. Trade secrets or
confidential information shall include, but not be limited to, the Company's
financial statements and projections, expansion proposals, customer lists and
details of its Internet web site or business relationships with banks, lenders
and other parties not otherwise publicly available.

9.2           If at any time or times during the term of this Agreement, the
Consultant shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data technique, know-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes or subject to
analogous protection) (herein called "Developments") that (i) relates to the
business of the Company or any of the products or services being developed,
manufactured or sold by the Company or which may be used in relation therewith,
(ii) results from tasks assigned the Consultant by the Company or (iii) results
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company, such Developments and the
benefits thereof are and shall immediately become the sole and absolute property
of the Company and its assigns, as works made for hire or otherwise, and the
Consultant shall promptly disclose to the Company (or any persons designated by
it) each such Development and, as may be necessary to ensure the Company's
ownership of such Developments. The Consultant hereby assigns any rights
(including, but not limited to, any copyrights and trademarks) the Consultant
may have or acquire in the Developments and benefits or rights resulting
therefrom to the Company and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to the Company.

The Consultant will, during the term of this Agreement and at any time
thereafter, at the request and cost (including the Consultant's reasonable
attorney's fees) of the Company, promptly sign, execute, make and do all such
deeds, documents, acts and things as the Company and, its duly authorized agents
may reasonably require:

  (a)

to apply for, obtain, register and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights, trademarks or other
analogous protection for any Developments in any country throughout the world
and when so obtained or vested to renew and restore the same; and

        (b)

to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous propose.

In the event the Company is unable, after reasonable effort, to secure the
Consultant's signature on any application for letters patent, copyright or
trademark registration or other documents

--------------------------------------------------------------------------------

5

regarding any legal protection relating to a Development, whether because of the
Consultant's physical or mental incapacity or for any other reason whatsoever,
the Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as his respective agent and
attorney-in-fact, to act for and in his behalf and stead to execute and file any
such application or applications or other documents and to do all other lawfully
permitted acts to further the prosecution, and issuance of letters patent,
copyright or trademark registrations or any other legal protection thereon with
the same legal force and effect as if executed by the Consultant as applicable.

9.3           The obligations of the Consultant set forth in Sections 9.1 and
9.2 will survive termination of this Agreement.

10.           NON-COMPETE; NON-HIRE

10.1         The Consultant agrees that, in the event of termination of this
Agreement, for a period of one (1) year following the termination of this
Agreement, the Consultant will not, without the Company's consent, directly or
alone or as a partner, joint venturer, officer, director employee, consultant,
agent, independent contractor or stockholder or other owner of any entity or
business, engage in any business which is directly competitive with the business
of the Company in any territory in which the Company is engaged in business at
the date of termination, including any business involving providing a business
to business world trade Internet web site; provided, however, that the ownership
by the Consultant of not more than five percent (5%) of the shares of any
publicly traded class of stock of any corporation shall not be deemed, in and of
itself, to violate the prohibitions of this Section 10.1.

10.2         The Consultant agrees that, in the event of any termination of this
Agreement, for a period of one (1) year following such termination of this
Agreement, the Consultant will not hire or otherwise employ or retain, or
knowingly permit (to the extent reasonably within his control) any other entity
or business which employs the Consultant or in which the Consultant has any
ownership interest or is otherwise involved to hire or otherwise employ or
retain, any person who was employed or engaged as a consultant or employee by
the Company as of the date of the termination of this Agreement.

10.3         The restrictions in this Section 10, to the extent applicable,
shall be in addition to any restrictions imposed upon the Consultant by statute
or at common law.

10.4         The parties hereby acknowledge that the restrictions in this
Section 10 have been specifically negotiated and agreed to by the parties hereto
and are limited only to those restrictions reasonably necessary to protect the
Company from unfair competition. The parties hereby agree that if the scope or
enforceability of any provision, paragraph or subparagraph of this Section 10 is
in any way disputed at any time, and should a court find that such restrictions
are overly broad, the court may modify and enforce the covenant to the extent
that it believes to be reasonable under the circumstances. Each provision,
paragraph and subparagraph of this Section 10 is separable from every other
provision, paragraph and subparagraph and constitutes a separate and distinct
covenant.

10.5         The obligations and agreements of the Consultant set forth in
Sections 10.1, 10.2, 10.3 and 10.4 will survive termination of this Agreement
for the periods specified in Sections 10.1 and 10.2.

11.           RELIEF

11.1         The Consultant hereby expressly acknowledges that any breach or
threatened breach by the Consultant of any of the terms set forth in Section 9
or 10 of this Agreement may result in significant and continuing injury to the
Company, the monetary value of which would be impossible to establish, and any
such breach or threatened breach will provide the Company with

--------------------------------------------------------------------------------

6

any and all rights and remedies to which it may be entitled under the law,
including but not limited to injunctive relief or other equitable remedies.

12.           INDEMNIFICATION

12.1         The Consultant will indemnify and defend and hold the Company
harmless against any claims, actions, suits, proceedings, investigations,
losses, expenses, demands, obligations, liabilities, judgments, fines, fees,
costs and expenses (including costs and reasonable attorney fees) and any
amounts paid in settlements in any of the foregoing which arise or result from
or are related to any breach or failure of the Consultant to perform any of its
covenants and agreements set forth in this Agreement. However, this is in total
limited to the maximum of the aggregated fees paid to the Consultant by the
Company and can never exceed that amount. The indemnification provisions of this
paragraph shall survive the termination and expiration of this Agreement.

13.           PARTIES BENEFITED; ASSIGNMENTS

13.1         This Agreement shall be binding upon, and inure to the benefit of,
the Consultant, his heirs and his personal representative or representatives,
and upon the Company and its successors and assigns. Neither this Agreement nor
any rights or obligations hereunder may be assigned by the Consultant.

14.           NOTICES

14.1         Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
overnight courier, addressed to the Board and the Company at its then principal
office, or to the Consultant at the address set forth in the preamble, as the
case may be, or to such other address or addresses as any party hereto may from
time to time specify in writing for the purpose in a notice given to the other
parties in compliance with this Section 13. Notices shall be deemed given when
delivered.

15.           GOVERNING LAW

15.1         This Agreement shall be governed by and construed in accordance
with the laws of the United Kingdom and each party hereto adjourns to the
jurisdiction of the courts of the United Kingdom.

16.           REPRESENTATIONS AND WARRANTIES

16.1         The Consultant represent and warrant to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder or
other rights of Company hereunder, and (b) the Consultant is under no physical
or mental disability that would hinder the performance of his duties under this
Agreement.

17.           MISCELLANEOUS

17.1         This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.

17.2         This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

17.3         No modification or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of the parties hereto.

--------------------------------------------------------------------------------

7

17.4         A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

17.5         This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

17.6         The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

17.7         The Consultant may assign the benefit of this Agreement to a
private corporation controlled by the Consultant, provided that such assignment
will not relieve the Consultant from his obligations to the Company arising
under this Agreement.

17.8         This Agreement replaces and supercedes all other consultant and
employment agreements between the Company and the Consultant and any amendments
hereto.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

8

16.7         The Consultant acknowledges and agrees that Lang Michener LLP has
acted solely as legal counsel for the Company and that the Consultant has been
recommended to obtain independent legal advice prior to execution of this
Agreement.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

MobileMail (US) Inc. by its authorized signatory:

/s/ Peter Åhman
_______________________________________________
Signature of Authorized Signatory

Peter Åhman
_______________________________________________
Name of Authorized Signatory

President
_______________________________________________
Position of Authorized Signatory

SIGNED, SEALED AND DELIVERED
BY GARY FLINT

/s/ Gary Flint

in the presence of:     /s/ Coralie Geneve
_______________________________________________   Signature of Witness     Flat
6, 14 Westville Road GARY FLINT Address of Witness
_______________________________________________   London W12
9BD_______________________________________________  


--------------------------------------------------------------------------------